Citation Nr: 1216580	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 20 percent for lumbar strain with myositis and lumbar degenerative joint disease and degenerative disc disease (low back disability).

3.  Entitlement to a rating in excess of 10 percent for cervical spine myositis-strain with degenerative joint disease (neck disability).

4.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy L4-L5.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to November 1949, and from August 1950 to August 1969.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue as to service connection for sinusitis was certified to the Board for appeal in June 2007, and it was previously remanded for further development, as discussed below.  Thereafter, the Veteran submitted claims for increased ratings and for a TDIU, as stated on the first page of this decision.  He appealed from the denial of each of these claims, and these issues were certified to the Board for appeal in November 2011.  Separate docket numbers were initially assigned to the two appeals.  However, as all of the issues on appeal arose from the same agency of original jurisdiction (AOJ), the appeal as to these issues has been merged with the prior appeal for the purposes of consideration by the Board.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge as to the issue of service connection for sinusitis in June 2007.  A copy of the transcript from that hearing is associated with the claims file.  The Veteran has not requested a hearing as to the other issues on appeal.  See, e.g., April 2010 and November 2011 substantive appeals (VA Form 9).

With respect to the first issue on appeal, in October 2007, the Board recharacterized the issue as whether new and material evidence had been received sufficient to reopen the previously denied service connection claim for sinusitis, based on a finding that the June 1971 initial denial of such claim was final.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The Board remanded this issue to the AOJ to provide the Veteran with proper notice as to the claim to reopen and readjudicate that issue.  However, upon further review of the claims file, the Board finds that the previous denial of this claim was not final because new and material evidence was received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Specifically, the AOJ denied the claim based on findings that, although the Veteran was treated for sinusitis during service, no residuals were recorded during his evaluation upon separation from service in August 1969.  The AOJ further indicated that there was no evidence of record that the Veteran had residuals of sinusitis that had existed since discharge from service.  This was based primarily on a December 1969 VA examination, during which the Veteran reported sinusitis in the past but not currently.  Similarly, a December 1969 VA E.N.T. report recorded that the Veteran reported throat pains on rare occasions and denied any nasal complaints, and sinuses were clear on transillumination.  No diagnosis was given at those times.

The Board notes that no communication or appeal was received from the Veteran or any authorized representative within the one year following the initial denial of his claim for sinusitis, or at any point prior to August 2004.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).  However, pertinent post-service Naval Hospital treatment records were received and associated with the claims file in March 1972, or within one year after the June 1971 denial.  Such evidence includes documented treatment for sinusitis and possibly related headaches in March 1970, and a diagnosis of chronic sinusitis in September 1970.  The Naval Hospital records are neither cumulative nor redundant of the evidence that was considered by the AOJ in connection with the initial denial, and they relate to the question of whether there was a current chronic condition that had existed since service.  Accordingly, this constitutes new and material evidence, as contemplated by 38 C.F.R. § 3.156.  Further, as such evidence was received prior to the expiration of the appellate period from the June 1971 denial by the AOJ, it renders this prior decision not final, and the prior claim remains pending.  38 C.F.R. § 3.156(b).  

Accordingly, the issue before the Board is not actually whether new and material evidence has been received sufficient to reopen a finally adjudicated claim for service connection for sinusitis.  Rather, the issue is entitlement to service connection for sinusitis, as this claim has remained pending since 1971.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further development or adjudication of this Veteran's case should take into account this paperless claims file.

Although the Board sincerely regrets the additional delay, further development is necessary as to the issue of service connection for sinusitis, as well as for an increased rating claim for the service-connected neck disability, and for a TDIU.  Accordingly, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's low back disability has manifested by pain, painful motion, and forward flexion to greater than 30 degrees even when considering additional functional loss due to pain or other factors during flare-ups or after repetitive use; with no evidence of ankylosis or associated neurological symptoms (to include bowel or bladder impairment) other than already service-connected radiculopathy for the right lower extremity; and no incapacitating episodes with a total duration of at least 4 weeks during the past 12 months.

2.  Throughout the period on appeal, the Veteran's lumbar radiculopathy L4-L5 has manifested by pain, occasional subjective numbness, and paresthesias (or electric-like sensation) down the right leg, approximating no more than a mild degree of incomplete paralysis of the sciatic nerve in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

2.  The criteria for a rating in excess of 10 percent for lumbar radiculopathy L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board observes that the Veteran was not specifically advised prior to the initial unfavorable rating decision as to his increased rating claims of the evidence and information necessary to substantiate such claims, i.e., that the claimed disability has increased in severity, or of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  However, he had been notified of the evidence and information per Dingess/Hartman in connection with his claim for sinusitis in December 2007, which remains on appeal.  He was also notified of each of these requirements, as well as of the relevant diagnostic codes, in the November 2010 Statement of the Case concerning these issues.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (vacated by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), to the extent that it requires more than "generic notice" for an increased rating claim).  

The timing defect as to this notice was cured by the subsequent readjudication of these claims in the July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Additionally, the Veteran has described his pertinent symptomatology, including in VA treatment records and VA examinations, and he has been afforded adequate opportunity to participate in the adjudication of these claims.  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects concerning his increased rating claims.  As such, the essential fairness of the adjudication was not affected by any notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations concerning harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a VCAA notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).

With respect to the hearing requirements in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran did not request a hearing as to the increased rating issues on appeal, and he did not testify as to such issues during the June 2007 Board hearing, which was prior to those claims.  As such, no further notice is required.

Concerning the duty to assist, pertinent, identified medical records have been obtained and considered.  The Board notes that the last treatment records are dated in November 2010, and the Veteran reported VA and private treatment for the back in January 2011.  However, the Veteran was afforded a VA examination concerning his low back and any associated neurological manifestations in December 2009, and again in June 2011.  Both examiners measured and recorded all subjective and objective manifestations of the Veteran's claimed disabilities, consistent with the rating criteria, as discussed below.  Neither the Veteran nor his representative have argued that the VA examinations are inadequate for rating purposes, or that they do not accurately reflect the severity of his claimed disabilities at that time.  Further, there is no indication that the Veteran's disabilities have increased in severity since the June 2011 examination.  As such, there is no indication that any possibly outstanding records would provide further support for the Veteran's claim, or that he has been prejudiced by any such outstanding records.  The currently available medical evidence and VA examination are sufficient for a fair adjudication.

In the circumstances of this case, a remand as to these issues would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these issues.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In this case, historically, the Veteran was granted service connection for lumbar strain with myositis and lumbar degenerative joint disease and degenerative disc disease, with associated lumbar radiculopathy L4-L5 for symptomatology in the right lower extremity, effective in September 1971.  These conditions were initially rated together, along with cervical spine myositis/strain.  The rating was progressively increased over the years, and a combined rating of 40 percent was assigned effective since August 2004.  The Veteran applied for an increased rating in November 2008.  The AOJ then separated out the ratings for the lumbar spine disability, associated lumbar radiculopathy L4-L5, and the cervical spine disability, effective as of February 12, 2010.  Specifically, the AOJ assigned a rating of 20 percent for the lumbar spine disability, 10 percent for the cervical spine disability, and 10 percent for the lumbar radiculopathy L4-L5.  The Veteran disputed each of these ratings, leading to the current appeal.  As noted in the November 2010 Statement of the Case (SOC) as to these issues, the Veteran's overall disability rating and compensation was not decreased as a result of this change.  As such, the special notice provisions concerning reduction of a disability rating do not apply.  See 38 C.F.R. § 3.105(e).

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless intervertebral disc syndrome (or IVDS) under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, IVDS is to be evaluated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

The Board observes that the rating criteria and diagnostic codes for spinal disabilities were amended prior to the Veteran's claim for an increased rating, effective September 23, 2002, and then again effective September 26, 2003.  See 67 Fed. Reg. 54,345 (August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003), and corrections at 69 Fed. Reg. 32,449 (June 10, 2004).  However, only the currently applicable criteria are for consideration, as the Veteran's claim was not pending at the time of the revisions.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The Veteran's low back disability is currently rated as 20 percent disabling under DC 5010-5243, for arthritis and IVDS.  His associated lumbar radiculopathy L4-L5 of the right lower extremity is assigned a 10 percent rating under DC 8599-8520.  See February 2010 decision and code sheet.  The Veteran seeks a higher rating for each of these conditions.

The Board notes that the Veteran's combined lumbar and cervical spine disabilities were previously rated under DC 5010-5237 (for arthritis and lumbar or cervical strain), and the associated lumbar radiculopathy L4-L5 was previously rated under DC 5010-8520, as part of the combined spinal disability.  Effective as of February 12, 2010, the lumbar disability is rated under DC 5010-5243 (for arthritis with degenerative disc disease or IVDS), and the lumbar radiculopathy is rated under DC 8599-8520 (for an unlisted condition analogous to incomplete paralysis of the sciatic nerve).  See February 2010 code sheet; see also 38 C.F.R. § 4.27 (concerning hyphenated diagnostic codes and ratings of unlisted conditions by analogy).  

The recent decision in Murray v. Shinseki, 24 Vet. App. 420 (2011), held that a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b).  The Board notes that the Veteran's combined spinal disability was in effect since September 1971, or 30 years.  However, it was rated as 10 percent disabling from September 1971, 20 percent disabling from February 1979, and 40 percent disabling from August 2004.  As such, the 40 percent rating was only in effect for approximately 6.5 years before the disabilities were separated out to allow for possible higher ratings for each separate disability.  Therefore, the 40 percent rating was not protected.  Although the 10 or 20 percent ratings would have been protected, the Veteran is in receipt of a higher rating for the combined disability when taking into account the separate evaluations that are now assigned.  

In other words, in contrast to Murray, the separation of the Veteran's conditions into separate ratings did not effectively reduce any of the ratings for the individual conditions.  Further, there is no indication that the Veteran has developed additional symptoms that were not contemplated by the previous diagnostic codes, or by the current codes, as was the case in Murray.  Moreover, the newly assigned diagnostic codes are still rated under the same criteria, and contemplate the same symptomatology, as the prior assigned codes.  Specifically, lumbar strain (DC 5237) and associated neurological abnormality (DC 8520), as well as degenerative disc disease or IVDS (DC 5243), are addressed under the General Rating Formula or the IVDS Formula, whichever results in the highest rating.  Further, arthritis is to be rated based on limitation of motion under the affected part (under DC 5010), or under the General Rating Formula.  As such, the Veteran's low back disability and associated lumbar radiculopathy are still rated under the General Rating Formula and the IVDS Formula, as appropriate, with any associated neurological abnormalities to be rated under the appropriate neurological diagnostic code (here, DC 8520).  In summary, Murray is distinguishable and is not applicable to this case.

Under the General Rating Formula, certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Relevant to this case, a 20 percent rating is assigned for orthopedic manifestations of a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

In this case, during the December 2009 VA examination, the Veteran stated that his symptoms were worse than in 2004, reporting radiating symptoms and an electric-like sensation and numbness in the right lower extremity.  No bowel or bladder symptomatology were reported.  The Veteran reported severe weekly flares where he was unable to perform any activity.  He also reported using a cane and being unable to walk more than a few yards, and he was noted to have an antalgic, wide-based gait upon examination.  The Veteran had forward flexion of the thoracolumbar spine to 50 degrees, and combined motion to 100 degrees with objective pain.  The examiner also noted pain with repetitive motion, but no additional limitation as a result of such pain after repetition.  There was no flattening of the spine, but there was objective pain with motion, tenderness, spasm, and guarding, although not severe enough to cause abnormal gait or contour.  The Veteran had objective bilateral decreased hip flexion and knee jerk, as well as bilateral decreased pain to pinprick.  The decreased pinprick was noted to be distal in no dermatomal pattern.  The examiner diagnosed chronic active lumbar myositis-strain, degenerative joint disease in the lumbosacral area, and lumbar spine disc disease, as well as lumbar right radiculopathy L4-L5.

There are no complaints of low back pain or other symptomatology in VA treatment records dated through November 2010.  However, a February 2010 record notes that the Veteran had benign prostatic hypertrophy (BPH) with urinary incontinence, hesitancy, and frequency.  The Veteran had previously denied urinary symptoms.

During the June 2011 VA examination, the Veteran again reported subjective numbness of the right lower extremity, as well as decreased motion, stiffness, weakness, fatigue, spasm, and severe constant daily spine pain radiating to the whole body.  However, the examiner noted a pain-free expression on the Veteran's face.  The Veteran reported severe flare-ups every 2-4 months for 1-2 days where he cannot walk or bend to tie his shoes.  He also reported numbness, unsteadiness, and falls, but he denied any treatment for these episodes.  The Veteran used a cane and a crutch and stated that he was unable to walk more than a few yards.  The examiner noted that he had a history of diabetes mellitus, high blood pressure, gout, peripheral vascular disease, deep vein thrombosis, and bilateral knee replacements.  

Upon physical examination, there was objective lumbar flattening and tenderness to the bilateral sacrospinalis.  Range of motion was done but not reported, as the examiner stated that the Veteran was claiming severe pain upon light touch and was not giving his full effort.  The examiner observed the Veteran with forward flexion to 45 degrees when lacing his shoes, and he opined that the Veteran was exaggerating and overreacting.  Urinary symptoms and erectile dysfunction were recorded, but they were not noted to be related to the low back disability.  As with the prior examination, there was objective bilateral decreased knee jerk, but there was normal vibration and other sensory examination results bilaterally.  The examiner stated that no nerve was affected.  The Veteran reported difficulty bending to grab objects from the floor and reaching up to for records due to low back pain when he was working in the past, as well as difficulty driving and severe difficulties using the toilet and sitting.

The Board notes that, in an April 2008 VA examination concerning the veins, the Veteran was noted to have moderate to severe venous insufficiency at calf level bilaterally, upon review of VA and private treatment records. The Veteran reported bilateral leg swelling with associated tingling and limited tolerance to standing or walking, which he believed were related to his 2001 and 2002 total knee replacement surgeries.  However, the examiner opined that the diagnosed peripheral insufficiency of the bilateral lower extremities with swelling of the legs was less likely related to the knees and most likely related to the Veteran's age and weight.  As such, service connection for peripheral insufficiency was denied by the AOJ in December 2009, and the Veteran did not further appeal from that determination.

Considering all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for orthopedic manifestations of the low back disability.  In particular, the lay and medical evidence reflects symptomatology of pain and painful motion of the thoracolumbar spine throughout the appeal.  However, the Veteran has retained forward flexion to greater than 30 degrees, even when considering additional functional loss due to pain or other factors during flare-ups or after repetitive use.  While the Veteran has reported severe flare-ups, he was noted to be exaggerating in June 2011, and he did not report any low back symptomatology for treatment purposes through November 2010.  As such, the Board finds the Veteran to be not credible with respect to the degree of his flare-ups, as such testimony is inconsistent with the other evidence of record.  Further, the Veteran's limited tolerance to standing or walking, as well as the use of assistive devices, is not due to his low back disability.  Rather, the VA examination reports and VA and private treatment records indicate that they are related to his peripheral venous insufficiency and/or other disabilities, to include the bilateral total knee replacements for which he is separately rated, and which are not on appeal.  There is also no evidence of ankylosis.  Accordingly, a rating in excess of 20 percent is not appropriate under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a separate or higher rating is warranted for any objective neurological manifestations of the Veteran's low back disability.  See General Rating Formula, Note (1).  One of the issues on appeal is the currently assigned 10 percent rating for lumbar spine radiculopathy L4-5 for symptoms in the right lower extremity.  However, for the reasons discussed below, the evidence does not warrant a higher rating for this disability, or demonstrate any other associated objective neurologic abnormality, to include bowel or bladder impairment.  See id.

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For the sciatic nerve, an 80 percent rating will be assigned where there is complete paralysis of the nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

Here, the Board finds that the evidence of record approximates no more than mild incomplete paralysis of the right lower extremity, which warrants the current 10 percent rating for the service-connected lumbar radiculopathy L4-L5.  As discussed above, the Veteran has pain and occasional subjective numbness and paresthesias, or electric-like sensation, down the right leg.  However, the objective decrease in sensation with pinprick was noted to be in no dermatomal pattern.  Additionally, decreased hip flexion and knee jerk were bilateral and were not found to be related to the low back disability.  Rather, the December 2009 examiner only diagnosed lumbar right radiculopathy L4-L5 despite the Veteran's objective bilateral decreased function.  The most recent VA examiner also stated that no nerve was affected and noted the Veteran's numerous other disabilities.  In contrast, the Veteran's bilateral swelling, tingling, and limited tolerance to standing or walking were linked to his peripheral venous insufficiency in the April 2008 VA examination, as well as in VA and private treatment records.  Accordingly, a separate rating is not warranted for any neurological symptoms other than in the right lower extremity.  Further, a rating in excess of 10 percent is not warranted for the service-connected lumbar radiculopathy L4-L5.  

The Board observes that the Veteran reported urinary symptoms and erectile dysfunction during the June 2011 VA examination.  However, as noted above, the Veteran had previously denied bladder or bowel impairment despite reporting other similar symptoms.  Also, a February 2010 VA treatment record notes BPH with urinary symptomatology.  The most recent examiner also did not relate the urinary symptoms or erectile dysfunction to the low back disability.  Moreover, the Veteran also has numerous other disabilities including high blood pressure and diabetes, and he is advanced in age.  As such, the evidence does not demonstrate that such symptoms are related to the Veteran's low back disability, so as to warrant a rating.  

In summary, a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's low back disability, or a rating for neurological manifestations in excess of 10 percent for the lumbar radiculopathy L4-L5 in the right lower extremity, is not warranted under the General Rating Formula.  

The Board has also considered whether a higher rating is warranted for the low back disability (and associated neurological symptomatology) under the IVDS Formula.  Ratings of 10, 20, 40, and 60 percent are available under this formula based on frequency of incapacitating episodes within a 12-month period.  To warrant a rating in excess of 20 percent, there must be incapacitating episodes with a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  An incapacitating episode is defined for these purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In this regard, the Veteran has denied any incapacitating episodes throughout the appeal.  Although he reported severe flare-ups where he is unable to do anything during the December 2009 VA examination, there is no indication of required bed rest, prescribed by a doctor, so as to constitute incapacitating episodes for VA purposes.  See Note (1) to IVDS Formula.  Indeed, there are few documented instances of treatment for the low back in the available records.  Accordingly, the weight of the evidence does not establish incapacitating episodes with a total duration of 4 weeks or more at any period during the appeal.  As such, the next higher rating of 40 percent (or higher) is not warranted under the IVDS Formula.  

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's low back disability and related lumbar radiculopathy L4-L5 affecting the right lower extremity.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of the low back disability and lumbar radiculopathy L4-L5 have remained relatively stable throughout the appeal.  While the Veteran's pain has increased over the course of the appeal, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's low back disability and associated lumbar radiculopathy L4-L5, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations for the claimed disabilties during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Veteran's claim for a TDIU is being remanded for further development as discussed below.  As such, it need not be further addressed at this time.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's low back disability, or a rating in excess of 10 percent for his associated lumbar radiculopathy L4-L5.  As such, the benefit of the doubt doctrine does not apply, and these claims must be denied.  38 C.F.R. § 4.3


ORDER

A rating in excess of 20 percent for the low back disability is denied.

A rating in excess of 10 percent for lumbar radiculopathy L4-L5 is denied.


REMAND

Further development is necessary for a fair adjudication of the remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, there appear to be pertinent, outstanding treatment records.  During the June 2007 hearing, the Veteran reported private treatment for his sinuses (and asthma), which he indicated had been submitted.  Thereafter, in January 2011, the Veteran reported receiving VA and private treatment for the lungs, asthma, back, and numerous other disabilities, some of which are service-connected.  As such, the Veteran should be requested to identify any outstanding records for his service-connected disabilities, and especially for sinusitis or the cervical spine (neck) disability.  He should complete the necessary authorization and release form for VA to obtain any non-VA records, and attempts should be made to obtain such records. 

After all identified, available records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current chronic sinusitis.  In this regard, the most recent mention of sinusitis in the currently available medical records is in 2004, with no mention of sinusitis in the VA records dated through November 2010.  Therefore, the examiner should offer an opinion as to whether the Veteran currently has chronic sinusitis, as well as whether any current condition is related to the treatment or symptoms during service.  All lay and medical evidence of record should be considered, including but not limited to the documented treatment for sinusitis during service and within one year after separation from service, as well as on subsequent occasions.  

Additionally, the Veteran should be afforded a VA examination to determine the current severity of his service-connected cervical spine (neck) disability.  In this regard, the Veteran was last examined for his cervical spine disability in December 2009.  Although the Veteran underwent a VA spine examination in June 2011, that examiner did not address the cervical spine but, rather, only measured and recorded symptomatology as to the lumbar spine (low back) disability and radiculopathy, as discussed above.  The Board notes that the Veteran complained of right arm pain during VA treatment sessions in June and August 2007.  However, it is unclear whether this persisted, or whether there are any objective neurological abnormalities associated with the cervical spine disability, to include any right arm symptoms.  The Board further notes that the December 2009 VA examiner opined that the Veteran's current cervical disc disease is less likely as not related to his service-connected cervical myositis/strain.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Further, when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, such signs and symptoms should be attributed to the service-connected condition.  Id. (citing 38 C.F.R. § 3.102).  As such, it is unclear whether all of the Veteran's cervical spine symptomatology should be included in his disability rating.  

Therefore, the VA spine examiner should measure and record any current subjective and objective symptomatology of the Veteran's cervical spine disorder.  The examiner should also state whether all such symptoms are associated with the service-connected disability.  Further, the examiner should state whether any symptoms of a nonservice-connected cervical spine disorder are distinguishable and, if so, specify the symptoms of the service-connected disability.  

Concerning a TDIU, the Veteran has numerous disorders in addition to his service-connected disabilities.  Further, there are currently conflicting opinions of record as to the Veteran's employability based on service-connected disabilities.  See letter from Dr. Mejia (opining that the Veteran is unemployable due to his low back disability and associated radiculopathy and his service-connected bilateral knee disabilities); December 2009 VA examination report (opining that the Veteran is capable of gainful occupation with semi-sedentary work and several restrictions, and that his nonservice-connected COPD/emphysema is the most important factor interfering with employability).  As such, the Board finds that a VA Social and Industrial Field Survey should be provided upon remand, as it would provide further information as to the Veteran's daily functioning and employment history.  

Thereafter, the Veteran should be afforded a VA examination concerning his TDIU claim.  The examiner should offer an opinion as to whether the Veteran is unemployable due solely to service-connected disabilities, without consideration of his age or the effects of any nonservice-connected disabilities.  The examiner should consider the survey report, as well as the prior opinions from Dr. Mejia and the December 2009 VA examiner, and all other medical and lay evidence of record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to identify and complete the necessary authorization and release for any outstanding treatment records pertaining to each of his service-connected disabilities, and especially his cervical spine (neck) disability and claimed sinusitis.  He should complete the necessary authorization (VA Form 21-4142) for any non-VA records.  Thereafter, request copies of any identified, outstanding treatment records, including but not limited to any VA records dated from November 2010 forward.  All requests and all responses, including negative responses, should be documented, and all records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any missing records.

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current sinusitis.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Does the Veteran have chronic sinusitis?  If so, measure and record all symptomatology.  Please specify whether any reported symptoms are less likely as not (less than 50 percent probability) related to chronic sinusitis but, rather, are related to other diagnosed disorders, such as COPD/emphysema, asthma, or apnea.

(b)  Was the current sinusitis at least as likely as not (probability of 50 percent or more) incurred during military service?  In responding to this question, the examiner should consider the documented treatment for sinusitis and related symptoms during service; within one year following separation from service (March 1970 Naval Hospital notation of headaches probably secondary to sinusitis, September 1970 Naval Hospital diagnosis of chronic sinusitis); and subsequent documented treatment (to include the August 1977 VA examination diagnosis of chronic maxillary sinusitis with reports of headaches, etc; January 2003 VA diagnosis of sinusitis and sinus CT scan; May 2005 VA complaints of nasal congestion).  The Veteran's lay statements as to observable symptoms over the years (or continuity of symptomatology) should also be considered and weighed with other evidence.   

(c)  For each of the above questions, the examiner should explain the reasoning (or rationale) behind any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing the development set forth in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Measure and record all subjective and objective cervical spine symptomatology.

(i)  Concerning musculoskeletal manifestations, the Veteran's range of motion of the cervical spine should be recorded.  Also, any additional functional loss as a result of pain or other factors should be expressed in terms of degrees, to the extent possible.  

(ii)  The examiner should identify any neurological manifestations of the cervical spine disability, to include any symptoms in the right arm.  If there are any such abnormalities, the examiner should identify the affected nerve and offer an opinion as to the degree of severity, i.e., mild, moderate, moderately severe, or severe. 

(b)  Offer an opinion as to whether any current degenerative disc disease of the cervical spine is at least as likely as not (probability of 50 percent or more) related to the service-connected cervical strain/myositis.  The examiner should consider the opinion of the prior VA examiner, as well as other lay and medical evidence of record, and should provide an explanation or rationale for any opinion offered.

(c)  It the degenerative disc disease is not related to the service-connected cervical strain/myositis, the examiner should state whether the symptoms of the two conditions are distinguishable.  If the symptoms are distinguishable, the examiner should specify which ones are associated with the service-connected cervical spine disability.  If they are not distinguishable, the examiner should so state in the report.  Again, the examiner should explain the reasoning behind such opinions.

(d)  If any of the above-requested opinions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  Afford the Veteran a VA Social and Industrial Field Survey to assess his employment history and day-to-day functioning.  A written copy of the report should be inserted into the claims folder.

5.  Thereafter, schedule the Veteran for a VA examination concerning his employability due to service-connected disabilities.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities, either separately or together.  The Veteran's level of education, special training, and previous work experience, but not the effects of his age or any nonservice-connected disabilities, should be considered.  Additionally, the examiner should consider the other opinions of record concerning the Veteran's level of functioning, including the December 2009 VA examination report and the letter from Dr. Mejia, as well as the VA Social and Industrial Field Survey report to be obtained upon remand.  The examiner should explain the reasoning (or rationale) behind any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for service connection for sinusitis (which remained pending after the June 1971 denial, as discussed above), for an increased rating for the service-connected cervical spine disability, and for a TDIU.  All lay and medical evidence of record should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law, including Mittleider, 11 Vet. App. at 182.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


